        Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

                                     REPORT OF RECEIVER

        Jed Horwitt, Esq. (the “Receiver”), in his capacity as the Court-appointed receiver of the

“Receivership Estate,” as that term is defined in the Appointment Order, 1 through his undersigned

counsel, Zeisler & Zeisler, P.C., respectfully provides, pursuant to Paragraph 29 of the Order

Appointing Receiver [Doc. No. 1070] (the “Appointment Order”), the following report (the

“Report”) containing the Receiver’s proposal for the liquidation of assets of the Receivership

Estate (the “Receivership Assets”) to continue to secure pending appeal the judgment entered by


1
 Unless expressly defined otherwise in this report, the definitions of terms set forth in the Appointment
Order are incorporated herein by reference.
       Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 2 of 20



this Court as the same has been modified and amended (the “Judgment”), including “interest and

gains” realized on the disgorged assets. The Report also proposes to establish a reserve for the

potential claims against and anticipated expenses arising from the Receivership Estate. Appended

hereto as Exhibit A is the Receiver’s proposed plan for the liquidation of Receivership Assets (the

“Plan of Liquidation”). The Plan of Liquidation sets forth the following: (i) the specific

Receivership Assets proposed to be liquidated; (ii) a calculation of the interest and gains on

disgorged assets and of post-judgment interest; and (iii) the Receiver’s present assessment of what

assets are not needed to secure the Judgment. The Receiver’s proposed Order Authorizing and

Establishing Procedures Concerning Sale of Real Estate and Ownership Interests in the

Receivership Estate (the “Liquidation Order”) incorporating his proposal set forth herein is

submitted herewith for this Court’s consideration.

                                          Introduction

       Following the entry of the Judgment in favor of the United States Securities and Exchange

Commission (the “Commission”), the Receiver was appointed on December 20, 2018, pursuant to

the Appointment Order. The Receiver was appointed to undertake the valuation, liquidation, and

(if necessary and appropriate) distribution of Receivership Assets in the Receivership Estate that

could be used to satisfy the Judgment. Since the Receiver’s appointment, he and his counsel have

provided all entities known to the Receiver to have possession, custody, or control of any

Receivership Assets (as well as any entities known to the Receiver to have information concerning

such assets) with the Appointment Order along with a cover letter highlighting the most pertinent

provisions therein and providing guidance for compliance therewith. The Receiver has collected

information and documentation from the noticed entities, including account statements, contracts,

operating agreements, and other materials, related to, inter alia, the present and historical value

and current liquidity of the Receivership Assets.


                                                2
        Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 3 of 20



        Paragraph 29 of the Appointment Order directs the Receiver to submit a report reflecting:

                (i)     the existence, value, and location of assets of the
                        Receivership Funds and all other assets of the Receivership
                        Estate which are liquid or could be liquidated with relative
                        ease, including but not limited to publicly traded securities
                        and brokerage accounts;
                (ii)    the Receiver's proposal for securing the judgment using
                        additional assets of the Receivership Estate, including the
                        Receiver's recommendations as to which additional assets
                        should be valued for possible liquidation and placement into
                        a Court Registry Investment System ("CRIS") account and
                        the order in which the Receiver proposes to liquidate such
                        assets; and
                (iii)   the Receiver's estimate regarding the dollar amount which
                        should ultimately be placed into such account to fully secure
                        the judgment, taking into consideration the amount of the
                        judgment in this case, the costs of the receivership and
                        administration of the Receivership Estate, and any other
                        relevant factors.

(Appointment Order ¶ 29.)

        Having analyzed all information received from entities with knowledge of, or in the

possession, custody, or control of, Receivership Assets, pursuant to paragraph 29 of the

Appointment Order, the Receiver now submits this Report and the accompanying Plan of

Liquidation to this honorable Court for its consideration. As explained more fully herein, the

Receiver presently estimates that the amount required to fully secure the Judgment and potential

claims against and anticipated expenses of the Receivership Estate (collectively, the “Required

Amount”) will equal $70,520,834.69; 2 provided, however, that this sum is subject to adjustment

before the final Required Amount is determined by this Court. This amount reflects the Receiver’s

best estimate at this time; the actual Required Amount cannot be finally determined until sufficient

assets have been liquidated and items such as interest and gains on the “Disgorgement Assets” (as



2
  As discussed below in Part V(d), no allocation has been made in this figure for potential tax liabilities,
which is the subject of the Motion for Advice for Tax Purposes Concerning Precise Scope of Receivership
that the Receiver intends to file shortly after the submission of this Report.

                                                     3
          Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 4 of 20



defined below) have been fixed as of the date of liquidation.

          In summary, to obtain the proceeds necessary to secure the Required Amount based on the

Receiver’s present analysis and estimates, the Receiver proposes (as set forth in detail in the Plan

of Liquidation) to liquidate a significant majority of the bank and brokerage accounts within the

Receivership Estate as such assets are liquid or could be liquidated easily. The Receiver further

proposes to liquidate the two residential condominiums located at 530 Park Avenue (hereinafter

“Apartment 12A” and “Apartment 12F”), which also constitute Receivership Assets.

          Because the Required Amount will continue to fluctuate until the liquidation is complete

and because other potential claims against the Receivership Estate may need to be addressed, the

Receiver proposes a two-stage process to properly secure the Judgment and receivership-related

claims and expenses. That two-stage process would be as follows: (i) this Court first provide its

authority for the Receiver to liquidate the identified Receivership Assets in a manner determined

by this Court and subject to its resolution of various issues identified herein by the Receiver; and

(ii) that this Court hold a subsequent hearing where the Receiver will provide the Court and all

interested parties with a report on the amounts actually realized from such liquidation, his final

calculation of the Required Amount for this Court’s approval, and the status, priority, and

estimation of any claims against the Receivership Estate.

    I.       The Existence, Value, and Location of Assets of the Receivership Estate that are
             Liquid or Could be Liquidated Easily.

          The following Receivership Assets are either liquid or could be liquidated with relative

ease. 3



3
  All amounts stated here have been confirmed in writing directly with the corresponding financial
institution or otherwise. The dollar values for the underlying securities held in many of the accounts set
forth below reflect the currently available information that the Receiver possesses. Such dollar values as
well as other balances stated are subject to modification until liquidation as a result of market value changes,
deposits from privately held interests and rental properties, and other discrete transactions.

                                                       4
          Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 5 of 20



    SEC      Asset & Account No.                            Description 5              Value
    No. 4
     1       E*Trade x6818 / Receiver’s Account 6           Cash                       $904,402.82
     2       HSBC: x2984                                    Cash                       $9.50
     3       Northern Trust: x5218                          Cash                       $5,359,620.19
     5       Northern Trust: x0901                          Cash                       $ 0.02
     6       Northern Trust: x5226 7                        Cash                       $132,426.35
     7       Northern Trust: x5234 8                        Cash                       $2,019,046.80
     8       Northern Trust: x3781                          Cash                       $81,056.74
     9       Northern Trust: x7193                          30.5% money                $892,014.06
                                                            market, 69.5% equity
     10      TD Bank: x5279                                 Cash                       $19,378.86
     11      TD Bank: x8551                                 Cash                       $8,193.19
     12      Fidelity: x8133 9                              Cash                       $0.31
     13      Fidelity: x7417 10                             Cash                       $2.83
     14      Fidelity: x9637                                Cash                       $831.98
     15      Circle Bitcoin Wallet                          27.60520050 Bitcoin        $138,273.07
     25      MetLife Insurance Policy (Iftikar              Surrender value of         $1,321,218.40
             Ahmed)                                         insurance policy
     36      Oak Distributions 11                           Cash                       $947,815.00
     40      Bank of America: x9566                         Cash                       $4,184.54
     41      Bank of America: x0482                         Cash                       $221,043.68
     42      Bank of America: x3754                         Cash                       $171,322.46
     43      Chase Bank: x9065 12                           Cash                       $20,610.77

4
   This number corresponds to the numbers designated in the schedule of these assets that appears in the
Court’s docket, Doc. No. 888-1.
5
  Where provided, cash and equity percentages are approximate.
6
   On January 15, 2019, the Receiver transferred $943,048.36 from E*Trade x6818 (SEC No. 1) to the
Receiver’s deposit account created pursuant to Paragraph 26 of the Order (the “Receiver’s Account”) to
fund routine expenses of Receivership Estate assets, such as property taxes, insurance premiums, and utility
bills. While the funds held in the Receiver’s Account may be used to satisfy the judgment, should it be
affirmed on appeal, the precise amount in the Receiver’s Account may decrease as assets in the
Receivership Estate continue to incur routine expenses in the time period before such assets are liquidated
or released from the Receivership Estate.
7
  Representing 50% of the actual cash balance corresponding to the Defendant’s 50% interest in The Essell
Farms LLC.
8
  Representing 60% of the actual cash balance corresponding to the Defendant’s 60% interest in The Essell
Group LLC.
9
  Representing 50% of the actual cash balance corresponding to the Defendant’s 50% interest in The Essell
Farms LLC.
10
   Representing 60% of the actual cash balance corresponding to the Defendant’s 60% interest in The Essell
Group LLC.
11
   This represents distributions from Defendant’s vested, non-forfeited interests.
12
    The amount of $10,500 was withdrawn from Chase Bank x9065 on May 8, 2015, shortly after the
temporary restraining order was issued in this matter. The Receiver has not yet determined the present

                                                     5
         Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 6 of 20



    44       Chase Bank: x9001                               Cash                       $14,370.82
    45       Northern Trust: x5188                           Cash                       $451,673.37
    46       Northern Trust: x3934                           99.4% equity, .6%          $11,260,948.37
                                                             cash/short term
                                                             investments
    47       Northern Trust: x3935                           88.8% equity, 4.4%         $12,084.80
                                                             fixed income, 6.8%
                                                             cash/short term
                                                             investments
    48       Northern Trust: x0895                           99.4% equity, .6%          $3,137,663.10
                                                             cash/short term
                                                             investments
  57, 59     Gold bars and coins in safe deposit box         333.7805 ozt of gold       $432,269.11
             1332
    61       Bank of America: x4199                          Cash                       $2,442.44
    62       Bank of America: x3831                          Cash                       $79,191.65
    65       Bank of America: x7632                          Cash                       $121,130.34
    67       Bank of America: x8384                          Cash                       $2,540.00
    69       Aldrich Capital                                 Cash                       $3,078,631.27
    73       Bank Check                                      Cash-equivalent            $14,560.00
    71       TD Ameritrade: x7686                            38.2% cash, 61.8%          $6,623,735.83
                                                             securities
    74       Fidelity: x8965                                 38% cash, 62%              $9,597,626.72
                                                             securities
    75       Fidelity: x7540                                 70% cash, 30%              $13,639,043.65
                                                             securities
    76       Fidelity: x5070                                 Cash-equivalent            $5,950.87
    77       Fidelity: x5760                                 Cash-equivalent            $390.79
    78       Pershing: x0166                                 76% cash, 24%              $885,594.16
                                                             bonds
    80       Cash (Held by HSC LLP)                          Cash                       $55,223.93
    81       Cash (Held by Murtha Cullina LLP)               Cash                       $25,000.00
    86       Fidelity: x1895                                 Cash                       $95,175.34
    87       Fidelity: x8036                                 98% cash, 2%                $95,663.51
                                                             securities
    88       Fidelity: x9441                                 Cash                        $85,096.13
    89       TD Ameritrade: x7666                            22% cash, 78% stock         $1,082,880.22
    90       TD Ameritrade: x7674                            12.1% cash, 87.9%           $1,203,929.35
                                                             stock



location or the present recoverability of these funds. Given the assets that remain in the Receivership Estate
and relatively de minimus amount at issue, the Receiver submits that further investigation into this issue is
not necessary at this time.

                                                      6
           Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 7 of 20



     91        TD Ameritrade: x7700                          16.3% cash, 83.7% $331,210.19
                                                             stock
     92        Bank of America Trust: x4104                  Cash              $5,002.81
     93        Bank of America Trust: x0070                  Cash              $5,002.83
     94        Bank of America Trust: x5699                  Cash              $5,004.04
                                                                         TOTAL $64,590,487.21


           As explained below in Sections II and III, the Receiver does not propose to liquidate all of

the above-listed accounts. The Receiver proposes to liquidate Apartment 12A and Apartment 12F

to provide additional proceeds to secure the Judgment pending appeal and obtain other necessary

amounts. At this time, neither party has objected to the sale of these two properties. The likely

aggregate sale proceeds to be realized from the sale of Apartment 12A and Apartment 12F will

allow the Receiver to avoid liquidating other assets, such as the UTMA accounts (SEC Nos. 86-

94), and a substantial portion of the Iftikar A. Ahmed Family Trust account (SEC No. 71).

     II.      Additional Assets of the Receivership Estate that Should be Valued and
              Liquidated, and the Proposed Order of Liquidation.

           In addition to various bank and brokerage accounts, the following two assets should be

liquidated as soon as possible to secure the judgment and associated expenses.

     SEC                          Asset                         Description Contemplated
     No.                                                                    Listing Price 13
      63       Apt. 12A, 530 Park Ave., New York, NY            Real Estate $8,200,000.00
     66        Apt. 12F, 530 Park Ave., New York, NY            Real Estate      $8,000,000.00



           The Receiver does not believe that a formal appraisal providing a pre-listing/pre-sale

valuation of these two assets is necessary or in the interest of the Receivership Estate because: (i)

their valuation range is readily determinable; (ii) no party has objected to their sale as of the date


13
  These contemplated listing prices are based upon the Receiver’s knowledge and information at this time.
The actual listing price will only be determined after consultation with the Receiver’s real estate broker, if
and when employed with this Court’s authority, and after further consultation with the Commission, the
Defendant and the Relief Defendants.

                                                      7
           Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 8 of 20



of this Report; and (iii) and the Receiver anticipates employing a real estate broker to advise as to

the initial listing price and marketing strategy to realize fair market value. Furthermore, the

Judgment and receivership-associated claims and expenses will only be safely secured upon the

actual sale of Apartment 12A and Apartment 12F. Thus, a pre-listing/pre-sale valuation of these

assets will add little to no benefit and will delay the eventual sales, while imposing an unnecessary

risk of market loss and cost to the Receivership Estate.

           The Receiver has stated above his contemplated listing price for each of the apartments.

Obviously, the net value ultimately realized from the sale of these Receivership Assets may be

different (reflecting the actual sale price and the costs of sale).

           The Receiver intends to file promptly after the submission of this report an Application to

Employ FTI Consulting, Inc. The Receiver plans to request approval from the Court to employ

FTI Consulting, Inc. (“FTI”), to provide, inter alia, real estate broker services in connection with

the sale of Apartment 12A and Apartment 12F. The Receiver proposes to be authorized to list for

sale, market and solicit offers to purchase the apartments. The Receiver anticipates entering into,

subject to this Court’s approval, a Purchase and Sale Agreement with the person who, in the

Receiver’s opinion, has offered the highest and best offer under the circumstances including, but

not limited to, the terms and conditions offered, and the duration of the marketing efforts up until

that time. The Receiver would thereafter file, pursuant to the Appointment Order and to satisfy the

requirements of 28 U.S.C. §§ 2001, 2002, and any other applicable statutes, a motion to obtain this

Court’s authority to sell such apartment in accordance with the Purchase and Sale Agreement.

    III.      Estimate of Dollar Amount Needed to Secure the Judgment, the Cost of the
              Receivership, and the Administration of the Receivership Estate.

           The dollar amount needed to secure the Judgment and other required amounts depends on

a number of factors, each of which is addressed by the Receiver below. Once again, the amounts



                                                    8
        Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 9 of 20



stated below are estimates based on currently available information. The actual amounts necessary

to calculate the final Required Amount will not be known until all necessary assets have been

liquidated and the proceeds have been deposited into the CRIS account.

            a. Amount Needed to Secure the Judgment

                     i. Principal Disgorgement Award

        Pursuant to Judgment, the Defendant is liable to the Commission for $41,920,639

representing the principal 14 amount to be disgorged. As described in the Judgment, this

disgorgement amount represents the “profits gained as a result of the conduct alleged in the Second

Amended Complaint that occurred within five years of the initiation of this case.” (Amended Final

Judgment Against Defendant and Relief Defendants [Doc. No. 1054], at 4.)

                    ii. Interest and Gains on Disgorgement Amount

        This Court further ordered the disgorgement of “the actual returns on the frozen assets.”

(Id., at 14.) As stated by the Second Circuit in SEC v. Razmilovic, 738 F.3d 14, 31 (2d Cir. 2013),

the “amount of disgorgement ordered need only be a reasonable approximation of the profits

causally related to the fraud.” Recognizing the difficulties inherit in in calculating the profits to

be disgorged, the Second Circuit further stated that “[s]o long as the measure of disgorgement is

reasonable, any risk of uncertainty should fall on the wrongdoer whose illegal conduct created that

uncertainty.” Id. (citations and internal quotation marks omitted).

        In accordance with the Judgment and applicable law, the Receiver identified—to the

greatest extent possible—the assets which constituted the proceeds of the Defendant’s fraud so

that the Receiver could then calculate the interest and gains realized upon such proceeds. Shortly

after the Receiver’s appointment, the Receiver asked and the Commission advised the Receiver


14
  Although, admittedly, the term “principal” does not precisely fit, it conveys the meaning sought which is
the amount to be disgorged other than interest and gains which this Court in the Amended Final Judgment
addressed separately and, accordingly, the Receiver addresses separately below.

                                                    9
       Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 10 of 20



that, based upon its investigation, the funds representing the proceeds of the Defendant’s

fraudulent conduct could be traced primarily to the following assets:

       (i)     Apartment 12A (SEC No. 63);

       (ii)    Apartment 12F (SEC No. 64);

       (iii)   Fidelity x8965 (SEC No. 74);

       (iv)    Fidelity x7540 (SEC No. 75), and

       (v)     A portion of Northern Trust x3934 (SEC No. 46).

(Collectively, the “Disgorgement Assets”). The Receiver then presented through counsel this list

of Disgorgement Assets to the Defendant and the Relief Defendants and asked whether they agreed

with such characterization to avoid the time and expense of independently confirming the

Commission’s determination. As this Court held previously, consistent with applicable Second

Circuit authority, the Commission is not required to engage in a tracing analysis. (Ruling on

Plaintiff’s Motion for Remedies and Judgment [Doc. No. 955], at 19, 24 n. 20.)

       Moreover, in other contexts, this Court had already found that the Fidelity x7540 was

funded by “the proceeds of the Defendant’s Company B fraud,” SEC v. Ahmed, 343 F. Sup. 3d 16,

34 n.19 (D. Conn. 2018), and that funds derived from Defendant’s activity concerning Company

C were deposited into Fidelity x8965, also known as the GRAT account. (Ruling on All Parties’

Motions for Summary Judgment on Liability [Doc. No. 835], at 13). (See also Ruling and Order

Granting Preliminary Injunction [Doc. No. 113], at 10-14.)

       The Receiver has not independently verified that the Disgorgement Assets constitute the

proceeds of the fraudulently obtained funds which are the subject of this civil action. Despite

repeated requests and extensive good faith discussions with the Defendant and Relief Defendants’

counsel over the course of the past three and a half months, the Defendant and Relief Defendants

have not, as of the submission of this Report, responded to the Receiver’s proposal with respect to


                                                10
          Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 11 of 20



the identity of the assets which constitute the proceeds of the fraudulent conduct.

          Should this Court so direct, the Receiver shall promptly proceed to independently verify

the position that the Disgorgement Assets primarily constitute the traceable proceeds of the

Defendant’s fraudulent conduct. If required to do so, the Receiver intends to engage FTI to provide

forensic accounting services, as further discussed in the Application to Employ FTI Consulting,

Inc. which the Receiver intends to file shortly after the filing of this Report.

          Based upon the premise that that the Disgorgements Assets constitute the proceeds of the

Defendant’s fraud, the Receiver has calculated that the following interest and gains (as of

approximately the submission of this Report) have been realized upon the Disgorgement Assets

   SEC        Asset & Description                      Appreciation   Note
   No.
    63        Apt. 12A, 530 Park Ave., New             $0             Although the actual
              York, NY                                                amount realized from the
                                                                      sale of this asset will not
                                                                      be known until the sale
                                                                      closes, this apartment may
                                                                      sell for less than its
                                                                      original purchase price
                                                                      and, thus, no interest and
                                                                      gains are attributable to
                                                                      this asset. See generally
                                                                      Doc. No. 955; SEC v.
                                                                      Razmilovic, 738 F.3d 14
                                                                      (2d Cir. 2013); SEC v.
                                                                      Tavella, 77 F. Sup. 3d 353,
                                                                      361 (S.D.N.Y. 2015).
    n/a       Rent received from Apt. 12A              $923,894.62    Apt. 12A rent through to
                                                                      9/30/18, net of sublet fee,
                                                                      repairs, common charges,
                                                                      insurance, and taxes. Note:
                                                                      this amount is subject to
                                                                      further adjustment,
                                                                      pending further analysis of
                                                                      bank records.
    66        Apt. 12F, 530 Park Ave., New             $0             Although the actual
              York, NY                                                amount realized from the
                                                                      sale of this asset will not
                                                                      be known until the sale

                                                  11
          Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 12 of 20



                                                                       closes, this apartment may
                                                                       sell for less than its
                                                                       original purchase price
                                                                       and, thus, no interest and
                                                                       gains are attributable to
                                                                       this asset. See generally
                                                                       Doc. No. 955; SEC v.
                                                                       Razmilovic, 738 F.3d 14
                                                                       (2d Cir. 2013); SEC v.
                                                                       Tavella, 77 F. Sup. 3d 353,
                                                                       361 (S.D.N.Y. 2015).
    n/a       Rent received from Apt. 12F              $430,821.90     Apt. 12F rent through to
                                                                       2/15/19, net of sublet fee,
                                                                       legal (renting) fees,
                                                                       common charges, building
                                                                       mgmt. fee, real estate
                                                                       cleaning fee, insurance,
                                                                       and taxes. Note: this
                                                                       amount is subject to further
                                                                       adjustment, pending
                                                                       further analysis of bank
                                                                       records.
    74        Fidelity: x8965                          $1,156,236.55   Appreciation received
                                                                       from freeze date
                                                                       (excluding court-approved
                                                                       distributions).
    n/a       Court-approved distributions from        $202,443.31     No interest applied to this
              x8965                                                    amount.
    75        Fidelity: x7540                          $807,933.62     Appreciation received
                                                                       from freeze date
                                                                       (excluding court-approved
                                                                       distributions and Goldman
                                                                       Sachs shares not subject to
                                                                       asset freeze and dividends
                                                                       earned on said shares).
    n/a       Court-approved distributions from $525,467.74            No interest applied to this
              x7540                                                    amount.
                                        TOTAL $4,046,797.74



Therefore, the Receiver estimates that the Defendant must additionally disgorge $4,046,797.74,

representing the interest and gains earned upon the Disgorgement Assets from the date of the freeze

order until approximately the date of this Report. This amount will need to be revised to account

for subsequent accruals of interest and gains and expenses incurred through the actual date of

                                                  12
        Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 13 of 20



liquidation.

                  iii. Pre-Judgment Interest

        Pursuant to the Judgment, the Defendant is liable for $1,491,064.01 in pre-judgment

interest.

                  iv. Penalty Amount

        Pursuant to the Judgment, the Defendant is liable for a penalty of $21,000,000.00.

                   v. Post-Judgment Interest

        Pursuant to 28 U.S.C. § 1961 and the 1-year average maturity Treasury yield for the week

prior to September 27, 2018, (the “Judgment Date”) the applicable post-judgment interest rate is

2.58%. Post-judgment interest is to be applied to the full Judgment. Lewis v. Whelan, 99 F.3d 542,

545 (2d Cir. 1996) (“The award of post-judgment interest is mandatory on awards in civil cases as

of the date judgment is entered”); see also SEC v. Forest Resources Management Corp., 2010 U.S.

Dist. LEXIS 50203, at *6 n.2 (S.D.N.Y. May 18, 2010) (applying post-judgment interest to

disgorgement and pre-judgment interest amounts).

        It is the Receiver’s understanding that the Commission’s general practice is not to seek

post-judgment interest on a judgment to the extent funds have been deposited by a defendant on

account of such judgment into the CRIS account. Such principle appears to the Receiver to be

appropriate, fair and equitable. Accordingly, the Receiver does not propose that post-judgment

interest should accrue on amounts that have been deposited into the CRIS accounts toward the

Judgment.

        The Plan of Liquidation includes an estimate of the post-judgment interest from the

Judgment Date to July 1, 2019, the date by which the Receiver estimates the significant majority

of the liquid or easily liquidatable Receivership Assets can be sold and the proceeds of said sales

deposited in the CRIS account. With respect to Apartment 12A and Apartment 12F, which will


                                                13
       Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 14 of 20



likely take more time to liquidate, the Plan of Liquidation provides for post-judgment interest on

the estimated proceeds of these assets to run from the Judgment Date to December 31, 2019. The

precise amount of post-judgment interest to be paid will likely have to be adjusted based upon the

actual date funds are actually deposited into the CRIS account.

       In total, the Receiver estimates that $1,462,333.94 should be reserved to satisfy applicable

post-judgment interest.

                   vi. Required Amount to Secure Judgment

       In total, the Receiver estimates that the amount necessary to fully secure the judgment as

of the submission of this Report equals approximately $70,520,834.69. This Required Amount is

subject to further revision based on a number of factors, primarily as a result in fluctuations in the

value of securities pre-liquidation, which would have the potential effect of increasing or

decreasing the interest and returns on the disgorgement amount, as well as the ultimate sale price

(and date) of the residential condominiums, which likewise may impact the interest and returns on

the disgorgement amount and the amount needed to secure post-judgment interest.

           b. Cost of Receivership and the Administration of the Receivership Estate

       The Receiver estimates that, as of the submission of this Report, the total amount that

should be reserved to secure the anticipated cost of the receivership and to administer the

Receivership Estate should be $600,000. 15 The Receiver has taken into consideration the work

performed and expenses incurred since the Court issued the Appointment Order, the remaining

anticipated time and expense required to liquidate the assets in the Receiver’s proposed Plan of

Liquidation (set forth below), and an estimated amount of additional professional fees and


15
  This figure, which includes $500,000 in fees and expenses for the Receiver and his counsel, assumes
minimal future contested litigation and motion practice in this receivership proceeding including
concerning the Receiver’s Report, Plan of Liquidation, and the liquidation process itself. This proposed
reserve may need to be revised depending on the actual amount of fees and expenses incurred going
forward.

                                                  14
         Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 15 of 20



expenses arising out of post-liquidation activity (including periodic reports to the Court and any

other administrative activities that may arise).

         The Receiver has also included, in his estimate, an amount to satisfy any unknown

Receivership Estate expenses that may arise, primarily during the period between the ultimate

approval of the Plan of Liquidation and when sufficient funds to secure the Judgment have been

liquidated and placed in the CRIS account. This would include expenses incurred in managing

Receivership Assets that require expenditures, such as the real estate, as well as for any Court-

approved professional services (excluding real estate broker fees, which will be taken from the

gross sale proceeds of the real estate, and potentially tax reporting and related fees, depending

upon the Court determination regarding the Receiver’s responsibility to prepare and file tax returns

and to pay such taxes out of the Receivership Estate).

         The proposed reserve amount would be held by the Receiver in the Receivership account

established pursuant to paragraph 26 of the Appointment Order, rather than deposited into the

CRIS account, subject to further Orders of this Court.

   IV.      Proposed Plan of Liquidation

         The Receiver proposes to liquidate the particular assets in the Plan of Liquidation attached

hereto as Exhibit A which the Receiver submits will result in sufficient funds being segregated to

fully secure the Judgment and all estimated claims and anticipated expenses. The Receivership

Assets selected for liquidation represent both the Disgorgement Assets and those assets that the

Receiver has determined can be liquidated with the greatest speed and least expense thereby

limiting the Receivership Estate’s exposure to any further market risk or unnecessary cost of

administration and liquidation. Material additional disclosures are provided in the column

“Receiver’s Notes” in Exhibit A to guide this Court and all parties-in-interest as to the Receiver’s

analysis.


                                                   15
        Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 16 of 20



        All values stated in the Plan of Liquidation have been verified in writing by the

corresponding financial institution or otherwise confirmed to the best of the Receiver’s ability.

Such values will need to be “trued-up” after the liquidation of each Receivership Asset to ensure

that sufficient funds have been secured and to account for various factors including, but not limited

to, market fluctuations and appropriate debits and credits.

   V.      Additional Proposed Terms of Liquidation

        To facilitate the appropriate, fair, and efficient liquidation of Receivership Assets and the

payment of allowed claims and expenses, the Receiver further proposes to incorporate the

following provisions into this Court’s Liquidation Order authorizing the liquidation of the

Receivership Assets.

           a. Further Reporting by the Receiver and Post-Liquidation Finalization
              of the Required Amount
        Pursuant to paragraph 30 of the Appointment Order, the Receiver respectfully proposes

that the Court direct the Receiver to file an updated Report of Receiver within ninety (90) days of

the entry of the Liquidation Order, in which the Receiver will: (i) update the Court and the parties

on the progress of liquidation and the transfer of the proceeds realized to the CRIS account; (ii)

provide an updated estimate as to the Required Amount, which will reflect the then-realized value

of liquidated Receivership Assets and any associated changes to the post-judgment interest values

and/or the amount to be appropriately awarded for interest and gains on Disgorgement Assets; (iii)

report on the Receiver’s analysis, conclusions and proposals with respect to any claims of any

governmental agencies including any tax reporting related expenses and tax liabilities; (iv) any

proposed modifications to the Liquidation Order that are necessary and appropriate; (v) a proposal

from the Receiver regarding the next date when a meaningful further updated Report of Receiver

should be filed; and, (vi) any other disclosures that the Court directs.

           b. Authority to Make Transfers to the CRIS Account

                                                 16
       Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 17 of 20



       To streamline the liquidation process, the Receiver respectfully proposes that the

Liquidation Order grant the Receiver authority to transfer the proceeds of any Receivership Assets

performed pursuant to the Liquidation Order to the CRIS account. Under such authority, the

Receiver would transfer liquidation proceeds as soon as possible to the CRIS account following

the liquidation of a Receivership Asset.

           c. Asset Freeze to Remain in Place Until the Required Amount is in the CRIS Account

       While the Receiver executes the Liquidation Order and deposits all liquidation proceeds

into the CRIS account, the asset freeze should remain in full force and effect subject to further

orders of this Court. This will provide additional security to the Commission should the

Receivership Assets that are liquidated pursuant to the initial Liquidation Order be insufficient to

fully secure the Required Amount.

           d. Potential Claims Held by Governmental Agencies

       This Report and the proposed Plan of Liquidation contain no allocation for any claim of a

government or quasi-governmental agency against the Receivership Estate. Such potential

claim(s) may also have priority over satisfaction of the Judgment in this matter. At this time, other

than the potential tax reporting and payment liabilities discussed below, the Receiver does not

know of any such claims. However, pursuant to 31 U.S.C. § 3713(b), the Receiver is personally

liable for any “claim of the Government” against the Receivership Estate that is not satisfied prior

to the payment of “any part of a debt of the person or estate” for which the Receiver has been

appointed. Keeping in mind the Court’s inclusion of certain language in the Appointment Order

protective of the Receiver’s good faith actions which nevertheless result in harm, the Receiver

nevertheless requests additional time from the Court to investigate this complicated and important

issue further and to report back to this Court. Given that distributions to the Commission are not

contemplated at this time, the Receiver submits that investigating and analyzing the most


                                                 17
       Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 18 of 20



appropriate way to address potential claims held by governmental agencies will in no way delay

or impair the Receiver’s ability to fulfill his duties, nor will it create undue expense for the

Receivership Estate.

       For example, no allocation has been made in this Report or the proposed Plan of

Liquidation for any current tax liabilities that may be payable by the Receivership Estate, with the

exception of the establishment of a reserve for capital gains taxes payable as a result of the

liquidation of the Disgorgement Assets. To more fully explain the tax issues, the Receiver intends

to file shortly after the submission of this Report his Motion for Advice for Tax Purposes

Concerning Precise Scope of Receivership seeking guidance from this Court so the Receiver may

be guided accordingly with respect to his tax reporting obligations and the Receivership Estate’s

tax liabilities. Accordingly, the Liquidation Order should ultimately account for all amounts

needed to be reserved or paid for the Receivership Estate’s tax liabilities and other claims of

government agencies.

           e. Post-Liquidation Hearing

       Once the Receiver believes that the liquidation of Receivership Assets has generated

sufficient proceeds to fully secure the Required Amount, the Receiver will submit his final Report

of Receiver articulating his basis for such conclusion. In addition to anything the Court may

require, the final Report of Receiver will include: (i) an itemization of the Receivership Assets

liquidated, including for each the date liquidated, the amounts realized and deposited into the CRIS

account, and the date of such deposit; (ii) a complete accounting of the Receiver’s determination

of the Required Amount; (iii) confirmation of amounts held by the Receiver as a reserve toward

ongoing costs of the Receivership and the administration of the Receivership Estate; and (iv) any

further recommendations or disclosures deemed as necessary and appropriate by the Receiver or

required by this Court.


                                                18
       Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 19 of 20



                                           Conclusion

       Based upon the foregoing, the Receiver respectfully submits his Report of Receiver. In

summary, the Receiver proposes the sale of real estate and ownership interests in the Receivership

Estate as set forth herein and in the Plan of Liquidation submitted herewith, in order to secure the

Judgment and the anticipated claims and estimated expenses of the Receivership Estate. In

furtherance thereof, the Receiver also submits herewith his proposed Liquidation Order consistent

with the findings and recommendations set forth herein, for this Court’s consideration.

Dated: April 3, 2019
       Bridgeport, Connecticut


                                                     Respectfully submitted,

                                                     JED HORWITT, ESQ., RECEIVER



                                                     /s/ Jed Horwitt
                                                     Jed Horwitt, Esq., Receiver (ct04778)


                                                 By: /s/ Stephen M. Kindseth
                                                     Stephen M. Kindseth (ct14640)
                                                     Christopher H. Blau (ct30120)
                                                     Zeisler & Zeisler, P.C.
                                                     10 Middle Street, 15th Floor
                                                     Bridgeport, CT 06604
                                                     Telephone: 203-368-4234 X 236
                                                     Facsimile: 203-549-0903
                                                     Email: cblau@zeislaw.com;
                                                     skindseth@zeislaw.com
                                                     His attorneys




                                                19
       Case 3:15-cv-00675-JBA Document 1130 Filed 04/03/19 Page 20 of 20



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, a copy of the foregoing Report was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.



                                                      /s/ Stephen M. Kindseth
                                                      Stephen M. Kindseth (ct14640)




                                                 20
